Title: From Benjamin Franklin to Elizabeth Temple, 27 October 1779
From: Franklin, Benjamin
To: Temple, Elizabeth Bowdoin


Madam,Passy, Oct. 27. 1779.
I received your favour of July 30. with a Letter enclos’d for Mr. Temple. He came to Holland as I heard and went from thence to England, but has not written to me, nor do I know where he resides, So as to direct your Letter to him properly. But I Shall have an oportunity in a few Days of Sending it by a friend, who will find him out and deliver it— Please to present my Respects to your Good father and mother, whom I much wish again to see, and believe me to be with Sincere Regard. Madam, Your most obedient humble servant
BF.
Mrs. Temple, Boston.
